DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art, including Herner et al. (20080003793) and Cui et al. (CN111785620), considered by the examiner close pertinent arts, failed to disclose or fairly suggest a method for forming a semiconductor device comprising, along with other recited claim limitations, the implanting being performed by plasma immersion ion implantation in which the p-type silicon carbide layer is immersed in a plasma comprising the first ions and the second ions, the first ions being ionized aluminum atoms and the second ions being different from the first ions. Claims 2-10 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 11, prior art, including Herner et al. (20080003793) and Cui et al. (CN111785620), considered by the examiner close pertinent arts, failed to disclose or fairly suggest a method for forming a semiconductor device comprising, along with other recited claim limitations, the implanting being performed by plasma immersion ion implantation in which the p-type silicon carbide layer is immersed in a plasma comprising the first ions and the second ions, the first ions being ionized aluminum atoms and the second ions being different from the first ions. Claims 12-17 depend from claim 11 and hence are allowed for the same reason therein. 
Regarding Claim 18, prior art, including Herner et al. (20080003793) and Cui et al. (CN111785620), considered by the examiner close pertinent arts, failed to disclose or fairly suggest a method for forming a semiconductor device comprising, along with other recited claim limitations, generating a plasma from a source comprising aluminum; and applying a negative voltage between the p-type silicon carbide layer and a ground potential to accelerate first ions and second ions in the plasma towards the p-type silicon carbide layer from the plasma surrounding the p-type silicon carbide layer at an ion energy sufficient to implant the first ions and the second ions into the p-type silicon carbide layer, the first ions being ionized aluminum atoms and the second ions being different from the first ions. Claims 19-23 depend from claim 18 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        6/15/2022